 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discharging Robert Gibson the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(4) of the Act.3.By the foregoing conduct the respondent has interfered with, restrained, andcoerced employees in the rights guaranteed in Section 7 of the Act and thereby hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and 7 of the Act.[Recommendations omitted from publication.]Jud L.Sedwick, doing business as Armstrong County Line Con-structionandInternational Hod Carriers',Building and Com-mon Laborers'Union of America,Construction General Labor& Material Handlers' Local Union No. 1058,AFL-CIO.CaseNo. 6-CA-1J54. July 16, 1959DECISION AND ORDEROn April 13, 1959, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.He found further that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of such allegations.There-after, the General Counsel filed exceptions to the Intermediate Report,and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labori As no exceptions were filed to the Trial Examiner's findings that the Respondent vio-lated Section 8(a)(1) by interrogating employees as to their union activity and threaten-ing them with reprisals therefor,or to his findings that the Respondent did not violateSection 8(a) (3) in discharging Dietrick,Myers, Toy,and the two Heplers, we adoptsuch findings,pro forma.124 NLRB No. 12. ARMSTRONG COUNTY LINE CONSTRUCTION133Relations Board hereby orders that Jud L. Sedwick, doing business asArmstrong County Line Construction, Kittanning, Pennsylvania, hisagents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees as to their union activities, interests,,or affiliations in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(b)Threatening employees with reprisals, including loss of em-ployment, if they engage in union or other concerted activities.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Hod Carriers',-Building and Common Laborers' Union of America, ConstructionGeneral Labor & Material Handlers' Local Union No. 1058, AFL-,CIO, or any other labor organization, to bargain collectively through-representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds will(effectuate the policies of the Act :(a)Post at his place of business in Kittanning Highlands, Kittan-ning, Pennsylvania, copies of the notice attached to the IntermediateReport marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Sixth Region, shall, after being dulysigned by Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by him for 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any material.(b)Notify the Regional Director for the Sixth Region in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHERORDEREDthat the complaint herein be dismissedinsofar as it alleges that Respondent has engaged in any unfair laborpractices in violation of Section 8(a) (3) of the Act, and insofar asit alleges violations of Section 8 (a) (1) of the Act other than thosespecifically found herein.2 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcingan Order." 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Respondent Jud L. Sedwick,doing business asArmstrongCounty LineConstruction(1) terminated six employees I for economicreasons, or discharged them for affiliation with and concerted activities on behalf ofInternational Hod Carriers',Building and CommonLaborers'Union of America, Con-structionGeneral Labor&Material Handlers'Local UnionNo. 1058, AFL-CIO,herein called the Union,in violation of Section 8(a) (3) of the National Labor Rela-tions Act,as amended, 61 Stat. 136,herein called the Act; and(2) interrogated em-ployees about their union activities,threatened them with discharge therefor, andpromised and gave them wage increases to discourage union affiliation,in violationof Section 8(a)(1) of theAct.The issuesare raised by a complaint issuedNovember 3, 1958,2 by the General Counsel of the NationalLaborRelations Board,and Respondent's answer asserting the named employees were terminated as part ofa seasonal layoff, admitting the promise and grant of wage increases,but denying thecommission of any unfair labor practices.On due notice a hearing was held before the Trial Examiner at Kittanning, Penn-sylvania, on December 8, 9, and 10, 1958,at which all parties were represented bycounsel,and were afforded full opportunity to be heard,to examine and cross-examine-witnesses,to introduce evidence bearing on the issues,and to make oralargument and file briefs.General Counsel and Respondent made oral arguments atthe close of the testimony,but none of the parties have filed briefs.Respondent'smotion in its answer,renewed at the close of the case, to dismiss the complaint isdisposed of by the findings and conclusions in this report.Upon the entire record in the case, and from my observation of the witnesses onthe stand,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is in business as a sole proprietor,registered under Pennsylvania lawunder the name and style of Armstrong County Line Construction,with his principaloffice and place of business located at Kittanning Highlands,Kittanning,Pennsyl-vania, where he is and has been engaged in the construction and maintenance oftelephone and power lines and clearance and maintenance of rights-of-way for publicutility companies in Pennsylvania and other States of the United States. In the 12-month period prior to November 1958, Respondent rendered services outside Penn-sylvania for which he was paid in excess of $50,000,and received in excess of $50,000for services rendered to public utility companies located in Pennsylvania,each ofwhich has a gross annual volume of business in excess of $250,000. I find that Re-spondent is and has been engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Actadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES 3A. Respondent's supervisory setup and method of operationRespondent's services to public utility companies are performed by crews of men,normally consisting of five or six men under the supervision of a foreman,known asbrush crews,line crews,and tree trimmers.A brush crew normally consists of un-skilled laborers,who clear rights-of-way of brush and small growth.A line crewconsists of trained linemen who climb telephone or power poles to install, maintain,and repair telephone or power lines, and groundmen who perform work on the groundauxiliary to that of the linemen.Tree trimmers are highly skilled men who climbhigh trees along rights-of-way or public streets to cut away branches adjacent to1The complaint herein named seven employees,but the Trial Examiner granted GeneralCounsel's motion at the outset to delete the name of Richard O'Donnell.a The complaint is based on various charges duly filed by the Union.sExcept where otherwise noted, the findings herein are based on uncontradicted ormutually corroborative and credible testimony of witnesses of one or both parties, anddocumentary or stipulated facts. ARMSTRONG COUNTY LINE CONSTRUCTION135telephone or high tension power lines; each tree trimming crew has one or moregroundmen who gather up and dispose of fallen branches and watch for and controltrafficwhere necessary.At the times mentioned herein, Ned R. Sedwick, brother of Respondent, was thegeneral supervisor of all Respondent's employees and crews, with authority to hire,discharge, lay off, recall, discipline, and promote employees.He assigned employeesto crews, and crews to specific jobs, and exercised general supervision over theirwork.Tom Wolf was foreman of a brush crew, and Burt W. Raymond and WilliamL.Heiman were foremen of line crews.These foremen reported directly to NedSedwick, but had authority responsibly to direct their crews in their work, to hire mendirectly on the job, to recommend pay raises which Respondent usually put intoeffect, and to give crewmen days off for sickness and other reasons while on a job.I find that Ned R. Sedwick, Wolf, Raymond, and Helman were supervisors withinthe meaning of Section 2 (11) of the Act.B. The union activity, and Respondent's reaction theretoOn January 10, 1957, the Union filed a petition in Case No. 6-RC-1896, seekingcertification as the bargaining representative of all hourly paid employees of Re-spondent.On February 5, 1957, the Union filed charges in Case No. 6-CA-1115,alleging Respondent violated Section 8(a)(1) and (3) of the Act.On August 7,1957, Respondent executed an informal settlement agreement in the latter proceeding,under which he offered one employee reinstatement and back pay, and posted acease-and-desist notice.On August 30, 1957, the Union requested the Board toproceed with the representation case, and on October 27, 1957, a hearing was held inthat case, at which Respondent did not appear.The Board issued its Decision andDirection of Election on December 5, 1957, ordering an election to be held within 30days; this period was extended to 50 days by Board order issued January 3, 1958;after the Union filed its initial charge herein on January 13, 1958, the Board on Janu-ary 16, 1958, postponed the election indefinitely.The Union filed amended chargesherein on April 14 and August 12, 1958.Shortly after November 19, 1957, the Union began an organization drive amongRespondent's employees, in the course of which employees Samuel O. Schrecengostand Lloyd A. Myers were active during November and December in distributing unionauthorization cards and soliciting employees to sign them. In this period, employeesSchrecengost,Myers, Merle E. Hepler, his brother, Calvin Hepler, Charles Dietrick,and Richard O'Donnell signed union cards, and all of them except O'Donnell at-tended most of the weekly union meetings held on Friday night in the union head-quarters in Kittanning.As will appear hereafter, most of Schrecengost's solicitationwas carried on before work each morning in the automobile showroom of HighlandMotors, an automobile agency owned by Ned R. Sedwick and located in WestKittanning, where Respondent's employees gathered daily, when not already outworking on a job, to receive new assignments to crews from Ned.A few days after Dietrick was hired on November 19, 1957, he asked his foreman,Thomas Wolf, outside the Highland Motors showroom one morning if this was aunion job.Wolf replied that it was not.. Dietrick showed Wolf his membershipcard in a Baltimore, Maryland, local of the Union, and Wolf advised him "not to letNed Sedwick find out," saying that if Ned did, Dietrick "would be no better than theother 47 men who had been fired for union activity" the year before. On an unidenti-fied date in the latter part of November or early part of December 1957, while Wolfand his crew (consisting of Dietrick, Myers, Ralph A. Toy, Merle Hepler, and O'Don-nell) were eating lunch around a fire out on a job, the men were discussing the Union,and Wolf asked some of them if they were members of the Union.Myers admittedhe had signed a union authorization card and had attended union meetings.Wolfsaid, "You better not let Ned Sedwick hear you say that or you'll be in the same boatas those 47 other guys who got fired last summer trying to join the union and organizethem."He also told them that if Ned found out they were discussing the Union,.their checks "would be waiting for. them when they came in."On another occasionabout a week before Christmas 1957, when Wolf's crew was working near Adrian,Pennsylvania, the men discussed the benefits of joining the Union, and Wolf said tothem, "Boys, Sedwicks won't stand for anybody that is thinking about the Union,"and he again referred to the 47 employees terminated during the summer, and addedthat,when Ned Sedwick had been passing out paychecks to the line of employeesincludingWolf, he asked Wolf when he reached him, "Tom, do you belong to theUnion?" and when Wolf said no, Ned said, "Well, I have no check for you, then."Wolf's remarks on these occasions clearly amounted to coercive warnings of possi-ble discharge for continued union affiliation or activity, and his interrogation of 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDMyers in that context was likewise illegal.As Wolf was a supervisor whose conductis chargeable to Respondent under settled principles,4 I find that by his remarksRespondent coerced employees in the exercise of rights guaranteed by Section 7 ofthe Act, in violation of Section 8(a) (1) of the Act .5One morning late in January 1958, while Foreman Burt W. Raymond was sittingwith his line crew (Schrecengost, Fred Miller, Thomas Gould, Sr., and Russell Stitt)in a car behind a diner near Butler, Pennsylvania, Gould mentioned that the Unionhad filed new charges against Respondent.6Raymond asked what it was all about.Schrecengost told him what the charge involved, and commented that Respondentwas trying to "buy a man for fifteen cents an hour, and I couldn't see that." 7Ray-mond said nothing to this, but asked what union, and what local, was behind thecharge.Schrecengost told him.Raymond then said the public utility companieswould not pay Sedwick the union scale, and that "it would be better if we had anindependent union." 8Although Gould brought up the subject of the new charge, Iconsider that Raymond's inquiry about its contents, and the identity of the unionfiling it, while matters of public record, was a form of illegal interrogation designedto elicit information from employees about their union interests or sympathies; andin fact it had that effect, for it led Schrecengost to explain the charges, thus indicatingto Raymond his knowledge of and interest in the Union's activities on behalf of em-ployees.His description of Respondent's grant of a 15-cent wage raise to him as aform of bribe, which he resented, when considered in the context of the impendingBoard election which had been originally scheduled for January, a fact which wasknown both to management and Schrecengost, was a further indication of his pro-union sympathies, elicited by Raymond's interrogation.However, Raymond's state-ment that "it would be better if we had an independent union," though made in acontext of illegal interrogation,is anequivocal expression of opinion which, at most,indicated the foreman's personal opinion about the desirability of an inside unionas against an outside labor organization; as he did not explain how the employeeswould be better off with an inside union, his remark falls short of an express or evenimplied warning or threat of reprisals if they supported the Union.Hence, I findno violation of the Act in this remark.On an unidentified date in December 1957, a crewman in Wolf's brush crewmentioned the Union during a discussion among the crew on a job, and Wolf toldhim in the presence of the others that "If you have anything to do with the Union,you won't be around here very long." This remark was another threat of possibledischarge for union activity, and I find that Respondent thereby violated Section8 (a) (1) of the Act.9C. The wage raise of January 6, 1958On January 6, 1958, Respondent gave wage raises to 38 hourly paid productionemployees and 4 office employees. Before they actually received it on January 11,1958,Ned Sedwick voluntarily told some of them that they would get it shortly.* The record shows that after the union campaign started, Respondent discussed itwith his brother and received information about it from various foremen, and otherforemen besidesWolf discussed it with employees.However, there is no proof thatRespondent ever forbade foremen to discuss the subject with employees,or advisedemployees that supervisors'remarks on that subject were forbidden or not sanctionedby Respondent.sWolf's reference to the 47 men is not otherwise explained in the record.He did nottestify in the case.However, his repeated reference to the ostensible discharge of alarge group of employees for union activity, whether true or false, was still calculatedto discourage union activity, and was thus coercive.fi Obviously, he meant the original charge filed herein January 13, 1958, as distinguishedfrom those filed in Case No. 6-CA-1115.7Schrecengost received a 15-cent wage raise on January 6, 1958, as part of a generalwage raise which will be analyzed hereafter.8 These findings are based on credited testimony of Schrecengost.Miller did not recallthe discussion, but did not deny its occurrence.Raymond denied the remarks attributedto him by Schrecengost, while admitting many occasions when he and his crew sat incars at the location stated above. I do not credit his denial, for he admitted a strongdislike of unions, and his denials of Schrecengost's testimony were not straightforward,but rather evasive.Further, Respondent did not call Stitt or Gould, other members ofRaymond's crew, to explain the incident or support Raymond's denials.9I make no finding of violation of the Act on the fact that employee Tom Gould, Sr.,once told Schrecengost that Respondent would never pay the unionscale,that "he'd haveto close down the business."When Gould said it, he was working as a groundman digging ARMSTRONGCOUNTY LINE CONSTRUCTION137Thereisno substantial proof that any employee asked for it on his own initiative.General Counsel contends that the raises were promised and given to discourageemployees from joining or aiding the Union,in the face of the impending Boardelection,and violated Section 8(a)(1) of the Act.Certain facts support thiscontention.Respondent received notice on or about December 19, 1957, of theBoard'soriginal direction of election in the representation case, hence he knewafter that date thatan electionwould probably be held on or before January 5,1958.From earlier proceedings in that case, and his participation in the prior unfairlabor practice proceeding, Respondent already knew in 1957 that the Union wasactive on behalf of his employees and seeking certification as their bargainingrepresentative.While Respondent and his brother in their testimony professedignorance of the Union's campaign of November and December, and of employees'participation in it, the illegal interrogation and threats by their foremen in thisperiod, as found above, show that supervisors were aware of the union activityalmost from its outset. In addition, Respondent admitted that a foreman, RalphLockhart, had told him, apparently sometime in 1957, that he had attended a unionmeeting and signed up for the Union.Moreover, Schrecengost, the most activeunion solicitor, solicited employees and distributed union cards to them almost dailyin November and December in the showroom of Highland Motors in West Kittan-ning.On at least two occasions in that period, Schrecengost solicited employeeswithin earshot of Foreman Wolf and Ned Sedwick.On one of those occasions,when Ned was standing too far away to hear what was said, -but Wolf was within.earshot, Ned called Wolf into his private office for a 15-minute conference immedi-ately after Schrecengost had ended his talk with other employees and had gone outto work.The record does not show what they talked about, but in the absence ofany specific explanation of these incidents by Ned Sedwick or Wolf, and in thelightofRespondent'santiunion animus and concurrent illegal conduct,itisa.permissible inference thatNed Sedwick received a report from Wolf aboutSchrecengost's activity and the persons whom he solicited.'0From all these facts,.I find that Respondent became aware of the Union's campaign shortly after it began,.certainly in December, and took prompt coercive action designed to thwart it.Thegeneral wage raise he promised and gave early in January was substantial, rangingwith some exceptions from 15 cents to 40 cents an hour, in contrast with raises ofmuch smaller amounts given to individual employees on specific occasions in thepast 2 or 3 years.The timing and scope of the general wage raise, in the light of'Respondent's other contemporaneous unfair labor practices, presentsa prima faciecase of discriminatory motive.Respondent claims that the January raise was given for economic reasons whichhad long been developing in his business.Respondent and his brother testifiedthat:For some time Respondent had been losing experienced employees to com-petitors who were paying higher wages, and he and his brother had been discussingthe possibility of giving the employees, particularly the highly skilled tree trimmers,.a raise inan effort to keep them.They decided that if Respondent succeeded ingetting a renewal of a yearly tree-trimming contract fromWest Penn PowerCompany, he would give a raise to the trimming crews working on that contract.In November 1957, Ned Sedwick told at least one such crew that if Respondentgot the renewal for 1958, they would get a raise.After Respondent procured thecontract,Ned told the same crew about it and indicated they would all get raises.11In addition, Respondent decided he would have to give raises to other workers"down the line," for if he raised the trimmers, his linemen would want transfers tothatwork and might go to competitors otherwise, so he decided to extend theraise to men in other jobs in order to bring the pay of other classifications more inline with competitors' rates and thus keep his trained crews.Ned told the foremenholes with Schrecengost, and although the record shows he was occasionally in charge ofmen on one or two short jobs, I am not satisfied that when he made the statement he wasin fact a supervisor or held a position which would warrant employees believing thathe spoke for management.Furthermore, the remark appears as susceptible of interpretation as a private ex-pression of possible economic consequences if Respondent's business was unionized, as ofcoercive implications.10Dietrick,theHepler brothers, and Myers were in the group discussion on thisoccasion.11Testimony of Ned Sedwick on these discussions is supported by credible testimony ofBradley Buzzard, Bert B. Buzzard, and John L. Ward, all of whom were working onthat crew. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD.and some employees about this decision sometime before the actual wage raises,and it became general knowledge among the employees.Accordingly,Ned reviewedthe work of each crew with its foreman sometime before January 1958,and askedfor their recommendations as to the amount of raise to be given each man. Fore-men of line crews were told that top linemen would be raised to $1.75 an hour, andall others in the crew should be graded below that according to the foreman's esti-mate of their ability.The foremen's recommendations were accepted by Respondent,who gave the employees raises of varying amounts as recommended.The testimony of Respondent and his brother on this point is uncontradicted. Irecognize that it comes from prejudiced witnesses,and is the type of proof that isnot readily refuted from sources outside the Employer.However, it withstoodthe test of cross-examination,and does not appear inherently improbable, and Imust conclude that it affords substantial support for Respondent's contention.Tooffset it,General Counsel argues that the wage raise was abnormal and henceinherently coercive, not only because of the large increases granted, but because itwas deliberately directed to all employees whom Respondent considered eligible tovote in the election.These arguments are deprived of force by other facts.Thelargest raises went to highly skilled tree trimmers, and to other employees of sub-stantial or all-round experience.Thus,three tree trimmers in one crew(John L.Ward, Erdice Gahagen,and Bradley Buzzard) received 35 cents each,and theirgroundman,Bert B. Buzzard,received 20 cents.Respondent testified he decidedon these amounts because he did not want to lose these trained men.The validityof this reason is also supported by the fact that the 1958 raise was the first thetwo Buzzards and Ward had received in over 2 years of employment by Respondentas tree trimmers,which contrasts sharply with the fact that Respondent had given.a series of smaller raises to individual employees in the past 2 or 3 years, usuallywhen such employees asked for them, or finished training periods,or were promotedto higher classifications of work.12Bert B. Buzzard got less than tree trimmers,obviously because he was in a less hazardous and less skilled job, clearing brush andhandling traffic as groundman for the tree trimmers.Seven linemen of longexperience or all-round ability received raises ranging from 25 to 40 cents.13Otherlinemen of lesser ability or experience received correspondingly smaller raises.14Sixteen other employees,whose work classifications are not explained in the record,received raises ranging from 5 to 35 cents,but in the absence of their work classifi-cations, or specific explanation of their cases,it is inferable that they were in oneof the classifications named above,or brush crewmen,and received comparableraises commensurate with their classifications,experience,and ability.It is clearfrom these facts that Respondent gave these raises, not as a general wage raise"across the board" to all employees,but, as Respondent testified,according to theworth of each man to him.Furthermore,the raise did not go to all employees inthe appropriate unit,as furnished by Respondent to the Board: at least nine em-ployeesprima facieeligible to vote in an election were omitted.'SI am of the opinion that the above facts and circumstances afford a direct andsubstantial rebuttal of theprima faciecase made by the General Counsel,ls and in'a Schrecengost got five 5-cent raises prior to the 1958 raise.He asked for three, andtwo of them came on transfers from brush work to spray work, and then to lineman.Fred Miller,an experienced lineman of 7 years' service with Respondent,received a payraise of some amount nearly every year, and received three raises, totaling 80 cents anhour,during 1957.Elmer Henry,another lineman of comparable service, started workat 75 cents an hour and received increases which brought him to $1.50 an hour which hewas getting just before the 1958 raise.William L.IIelman,who started with Respondentas a groundman and worked his way up to foreman during 7 or 8 years' service,also gotperiodicwage increases each time he was promoted to a higher classification.Respond-ent has never had a policy of granting automatic raises based on length of service.L3 John Ferraro, Russell Stitt,FredMiller,Homer Miller,Elmer Henry,RaymondGeorge, and Sam Callender, a former foreman.14 Schrecengost received only 15 cents ; for reasons stated below in discussion of histermination,his foreman rated him much lower in ability and desirability than otherlinemen.RobertWeaverreceived 10 cents.Harold Hopper,at times a groundman onRaymond's crew,received only 5 cents : Raymond did not recommend him for a raise, andrejected him as a crew member for a projected Ohio trip mentioned hereafter.15Thomas Gould,Sr.,presently groundman on a line crew and at times a temporaryforeman,and Robert Morrow,at times temporary foreman but a crewman since beforeNovember 30,1957(seeDixie Wax Paper Company,117 NLRB 548, 550) ; Paul Sanko, autility man who was Respondent's oldest employee; and six other employees(aside fromfour clericals)not otherwise identified in the record.'aE. B. Law and Son,92 NLRB 826, 827. ARMSTRONG COUNTY LINE CONSTRUCTION139the light of those facts, the circumstances supporting theprima faciecase raise nomore than a strong suspicion that the January wage raise was given for coercivereasons.I conclude that General Counsel has not sustained the ultimate burden ofproving on the entire record that it was motivated by illegal considerations. I shalltherefore recommend that the complaint be dismissed in this respect.D. The terminations of Dietrick, Myers, Toy, and the two HeplersDietrick and Myers, brothers-in-law, and Toy were hired on November 19, 1957,and Calvin and Merle Hepler were hired together on November 27, 1957.NedSedwick hired the five to work in a temporary brush crew, under Foreman ThomasWolf, which Respondent put on at the request of West Penn Power Company toperform some yearend right-of-way clearance work.When hiring Dietrick, Myers,and Toy, Ned described the temporary nature of the job, indicating that it was goodonly until December 31.17Myers and Dietrick received union cards from Schrecengost at the HighlandMotors showroom late in November and signed them around November 27 or 28.The Hepler brothers received cards from Schrecengost outside the showroom earlyin December, and signed them around December 15. Toy got a card from Myers.aboutDecember 15, but it disappeared,18 and he did not procure or sign anotheruntil February 6, 1958, long after his termination.The five men, with Schrecengost,were the most active union adherents, attending most of the weekly union meetingsand promoting affiliation with the Union in discussions at the showroom and in thefield.As found above, Toy, Myers, Dietrick, and one of the Heplers discussed theUnion in the presence of Foreman Wolf, and were interrogated by him about union.affiliation.Dietrick had previously revealed to Wolf his union affiliation.Late inNovember, Myers once discussed union benefits with the Hepler boys, Dietrick,Schrecengost, and another employee, Atherton, in the showroom within earshotofWolf, and openly gave Atherton union cards to distribute among his crewmates.In the same period, Myers also received a union card from Schrecengost and dis-cussed the Union with him, within earshot of Ned Sedwick in the showroom. I find,on the above facts and circumstances that Respondent was aware of the unionadherence and activity of these employees before their termination in January1958.19The temporary job on which these men were employed ended Tuesday, December31, 1957.Myers and Dietrick went to the showroom for work on Thursday, Janu-ary 2, 1958.Dietrick asked Ned Sedwick if there was any work for them.Nedsaid he did not know yet.He assigned all other employees present to crews, sentthe crews out, and then told Myers and Dietrick there was no more work for them.Ned also told Myers he was laid off temporarily until more work came in.WhenDietrick came in for his final pay on Friday, January 10, 1958, he asked Ned whyhe was not working, while the Hepler boys were still employed.20Ned told himthey were better workers,than he, that they had reported for work the day after theyhad been told there was no more work for them, and Ned had used them to fillvacancies 'on a crew which was short of men.21 Toy worked in the crew to about17As to the description of the job given these men, I credit testimony of Ned Sedwick,and do not credit contrary testimony of Myers that he and Dietrick were told they wouldhave year-round work, for Dietrick contradicts Myers' story in this respect, testifying thatwas not offered a permanent job, and that when he and Myers reported for workJanuary 2, 1958, the next workday after the end of the West Penn job, he asked Ned ifthere was any work, a question he probably would not have asked if his work had notended on December 31 and he had year-round employment. Toy admitted that on hislast day of work before his termination, the. job his crew was working on was com-pleted.Nor do I credit testimony of the 13epler boys that Respondent told them, onhiring, that they had year-round work, for I find from credible and mutually corroborativetestimony of Respondent and his brother that, Respondent at this time was spendingmost of his time on a new project in West Virginia, and left all the hiring forPennsylvania work to Ned.11 Ile left it in the glove compartment of his truck one day while on a job, but found itmissing at noon.There is no proof indicating how or why it disappeared.10I do not credit general testimony of Respondent, his brother, and Foreman Raymondto the contrary.20The Ileplers worked through January 8, 1958, as appears below.21I do not credit Dietrick's testimony that his final paycheck was ready and given tohim on January 4. Ned specifically denied this.Myers admits he did not hear theconversation between Dietrick and Ned Sedwick, or see any check delivered, and his 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmid-December,was absentthe last 2 weeks of the job,and then reported at theshowroom for work Monday, January 6,1958, with another employee,RichardO'Donnell.Ned Sedwick assigned all other employees presentto jobs, then toldthem that was all the work he had at the moment,and that as soon as work pickedup, he would call them back.The Hepler brothers continued to work through January 7, 1958.When theyreported for work on Wednesday,January 8,Ned dispatched all other employees tojobs and then told them there was no more work for them, but that they were"pretty good boys," and when work picked up, they would be the first ones recalled..As they-were leaving he called them back, and asked if they would like to work an-.other day.They accepted,and Ned assigned them to a crew on which two men had'.failed to report.January 8 was their last day of work.General Counsel contends Respondent discharged these five men, and failed to re-call them, because of their known union activities.Respondent's prior unfair laborpractices which indicate his antiunion animus, his knowledge of their union adherence,if not actual union affiliation,the facts that they were the main active union adherents.(aside from Schrecengost)and were concentrated in one crew,and that theirforeman was the only supervisor who directly threatened his crew with possible dis-charge for union activity,and their termination shortly after they joined the Union,.are circumstances which presenta prima faciecase of discriminatory motivation..However, other facts militate against that conclusion.First, the five accepted temporary employment,knowing it would end December'31, 1957.There is nothing substantial in the record to refute Respondent'sclaimthat their job was a temporary one.To the contrary, the record shows that Respond-ent's entire business was seasonal in character,consisting mainly of numerous outside-construction and maintenance jobs for public utilities,most of which require com-pletion within a specified number of working days.Some of these jobs came to,Respondent only after competitive bidding, and others arose from mere telephonecalls from utilities to perform certain work of several hours',days', or weeks'duration,so that Respondent was never assured of steady employment for his em-ployees for any substantial length of time,much less year-round employment.Hence, a short-term brush-clearing job of the type on which these men were em-ployed was a normal experience in Respondent'sbusiness,and the layoff of suchcrews at completion of such jobs was likewise normal,and resulted in a large annualturnover among his employees.The exception to this, and the only work of apermanent nature handled by Respondent in 1957 and 1958,were the 1-yearmaintenance contracts with West Penn Power Company, which Respondent receivedafter competitive bidding,and which assured Respondent of year-round work for acertain number of tree trimmers.However, this called for the labor of highlyskilledmen, for which Wolf's new crew of brushmen was obviously not qualified.2ZThese facts furnish cogent refutation of theprima faciecase of General Counsel.Respondent admits that he never actually rehired any of these men, and therecord shows that he hired 42 new employees during 1958.General Counsel pointsto these facts as added proof that Respondent discriminatorily discharged,and failedto recall, them.The failure to recall, however,is explained by other facts.All ofthese men were new employees(except Toy), hired temporarily for brush clearing,the least-skilled and lowest-paid job in Respondent's business.They worked at itless than 2 months before the layoff.Toy had worked for Respondent previouslyfor about 2 months in 1956 as a groundman in a line crew at $1 per hour, withcleanup duties similar to the work of brush crew.Hence, none of them were trainedmen with substantial experience in any of Respondent's skilled work classifications.A failure to recall casual,unskilled laborers who are known union adherents, evenin the face of a promise of recall, is less significant in assessing motives than would.be the case with trained and valuable employees.Furthermore,the record containscredible evidence that all of them except the Hepler brothers were less than satis-factory in their short employment.Although Myers testified he heard no complaintsabout his work, credible and uncontradicted testimony of John L.Ward indicates thatMyers did not properly carry out his duties of clearing and disposing of brush andhandling street traffic while acting as groundman one day for Ward while the lattertestimony that he came back on Friday a week later to pick up his final check supportsNed Sedwick's denial of the incident and his affirmative testimony that when men arelaid off they are "carried through" on the payroll,their final checks being made out forthem the nextweek,same as for men still on the payroll.22 Only Toy had worked previously for Respondent as a groundman on a line crew at$1 per hour,but there is no proofthatsuch work qualified him for work on a tree-trimming crew,where the groundman started at $1.30 per hour. ARMSTRONG COUNTY LINE CONSTRUCTION141worked as tree trimmer with Wolf's brush crew, so that both Wolf and Ward hadto finish up Myers' cleanup work.Dietrick had a poor attendance record, failingto report 2 days in his 4th week, and being absent for a full week in, December dueto illness.Toy's attendance recordwas alsopoor: he admitted he failed to reporta few days before Christmasdue to illness,and Ned Sedwick testified credibly thathe was absent from work without notice for the last 2 weeks in December, reportingfor work only after the temporary job of Wolf's crew was completed 23 SinceRespondent testified that, for pay purposes, he evaluated employees on the basisof their worth.to him, it is reasonable to assume that the same commonsense criterionwas applied in the recall of laid-off employees, and that experience and past per-formance were factors in that evaluation.That inference is strengthened by the different treatment which Respondentaccorded the Hepler brothers.They were given other work and kept on thepayroll through January 7, and when they reported for work on the 8th, NedSedwick at first indicated they would be laid off for lack of work, but would berecalled when work picked up, and then suited his action to his words, giving themanother day's work that morning when vacancies in another crew suddenly developed.As he had promised to recall them, indicating they were "pretty good boys," hisprompt grant of another day's work is more indicative of a bona fide layoff thanof a discharge for discriminatoryreasons.That he desired to retain them, workpermitting, as against other men on their old crew is indicated by his explanation toDietrick after their layoff that he kept them at work, instead of Dietrick, becausehe considered them better workers.He continued of the same opinion, for inFebruary 1958, when he had a small brush job coming up, he tried twice to reachthe Heplers to offer them employment, by calling the telephone number of a neigh-bor which they had put on their application forms at the time of hiring.On the firstcall, he asked the neighbor to send word to them to report for work in the morning.When they did not show up, he made a second call, and was advised by the neighborthat the message had been delivered.They never reported for work.About amonth later, Ned saw both brothers and waved to them in greeting while he wasworking with a crew near their home, but they did not approach him for a job,nor did he offer themone, ashe had nothing available at the time.24Ned'sdisparate treatment of the Heplers, as against Myers and Dietrick, in the matter ofretention at work and recall for further employment is a far more powerful indi-cation of a bona fide economic layoff of the five than of a discriminatory discharge,for it clearly indicates he was regarding them on the basis of merit, where they werenot on the same plane, and not on the basis of their union activity, where they wereon a par.Toy testified without contradiction that he telephoned Respondent or his brotherseveral times after the layoff to ask for work, but was advised each time thatRespondent had nothing for him at the moment. Toy does not fix the dates of thesecalls.Myers testified without contradiction that about mid-January, he metRespondent or his brother in a nearby town and asked him for work, and was toldthat there was no work as yet, and that Respondent did not know when more workwould come in.The bona fides of Respondent's reply in each case are supportedby the facts found below that he did no hiring in January, February, or March,except for a few supervisors and some trained men for special jobs; and when workpicked up in April and thereafter, he recalled only experienced former employees,hiring few new brushcutters.As found above, when he had brush work in February,he tried to recall the Heplers to handle it, as he considered them good workmen.Weighing all the pertinent evidence adduced on both sides, it appears that theissue is close, but I am constrained to conclude that the proof supporting a findingof a legitimate economic layoff of these men and failure to recall them for economicand meritorious reasons is as cogent and persuasive as that supporting the claim ofdiscrimination.I therefore conclude that General Counsel has not sustained theultimate burden of proof of a discriminatory layoff and failure to recall as to them,and I shall recommend a dismissal of the complaint in that respect.211 do not -credit Toy's testimony that 'he worked with the crew through January 4,1958, in the face of contrary testimony of Myers, Dietrick, and Ned Sedwick indicatingthat their jab ended December 31, 1957.24Both brothers admitted filing the neighbor's telephone number with Respondent, butdenied they received any recall message.I do not credit their denials, for GeneralCounsel did not call the neighbor to support them or refute Ned's story, and Calvinadmitted that he never sought work from Respondent even after he learned that Respond-ent was hiring new men. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The termination of Samuel O. SchrecengostSchrecengost was hired by Respondent in July 1956.He started on a brush crewat $1.10 an hour, then drove a truck with a spraying crew for some months, andwas transferred back to a brush crew. Early in 1957 Respondent put him on a linecrew as a trainee under Foreman William L. Helman, and he remained with thatcrew until December, when he was transferred to another line crew under ForemanRaymond, where he remained until his termination on February 7, 1958.Schrecengost signed a union card on January 28, 1957, and when the union cam-paign started in November, he was one of the most active union solicitors.As foundabove, Respondent was aware from the outset of the campaign of his activities.therein.During January 1958, Raymond's crew was working on a line repair job forPeople's Telephone Company. In the last week of January, Ned Sedwick learnedfrom the utility that work on this job would have to be curtailed, requiring the layoffof the last crew put on it, which was that of Raymond.Ned Sedwick told Raymondhis crew would work through February 7, and that the only work left for them wasa tree-trimming job in Ohio which Raymond had started for Respondent with anothercrew the past summer and which was unfinished.Members of Raymond's crewlearned of the impending termination of the job during the next week, and in talking.about it, several commented that they would "end up in Ohio cutting brush."OnFriday, February 7, 1958, Ned Sedwick went to the work site of Raymond's crew,told Raymond the job was "buttoned up," and ordered him to take all equipmentback to Kittanning.While helping crew members gather up equipment, Ned toldSchrecengost that this was "his last day here, unless you go to Ohio," and that thewhole crew was going there.Ned told Raymond to take the crew out to the Ohiojob.At Raymond's suggestion, Ned asked each crew member if he would go toOhio.Russell Stitt agreed to do so, but all the others except Schrecengost refused,.claiming the job was too far from home. Schrecengost did not give Ned a definiteanswer, saying he would have to discuss it with his wife first.Ned then told Ray-mond to report at Butler, Pennsylvania, Monday morning, and that Ned would havea crew ready to go with him. Raymond asked if his crew was going just as it was,.and Ned said, no, that some of his men did not want to go. Raymond said he needed"4 good men."Ned suggested Fred Miller, and Raymond accepted him.Nedasked, "How about Sam?" and Raymond said, "No, not Sam, I won't take SamSchrecengost with me."Ned suggested Robert Weaver, but Raymond was non-committal on him.Ned finally told Raymond that he would have a crew ready forhim Monday.Schrecengost and his wife discussed the Ohio offer and decided he could affordto go if he received expenses besides wages while in Ohio. Schrecengost asked Nedat the showroom Saturday morning if he would get expense money.Ned said no.Schrecengost refused to go, saying he could not afford to go on his present wages.Ned then replied, "Well, that's it," that he had no other work for Schrecengost atthat time.Respondent did not send a crew to Ohio on Monday because a heavy snowfallin the Kittanning area that weekend made it impossible for a crew to travel, andeven prevented Raymond from reporting for work until Wednesday or Thursday ofthat week.He worked at Kittanning 2 days that week, then became ill the weekendof February 8-9 and was absent from work almost 2 months. As Respondent hadno other foreman who knew the Ohio job or its location, he never sent a crew tofinish it, and at the time of the hearing it still remained a backlog item of work.A prima faciecase of discriminatory termination of Schrecengost can be basedon his prominence in the union campaign, Respondent's knowledge of such activity,and his termination after Respondent's foreman had uttered warnings to employeesof possible discharge for such activities.Discrimination can likewise be inferredfrom Respondent's failure to recall him, while recalling other linemen and hiringnew ones in 1958.However, in one aspect theprima faciecase is not as strongas that disclosed in the layoff of Wolf's crew: there is no proof that ForemanRaymond, a plain-spoken individual who was clearly antiunion but, if anything,preferred an "inside" hbor organization, ever threatened his whole crew or evenSchrecengost, with possible discharge for union activity, as Foreman Wolf did inhis crew.Respondent contends Schrecengost was laid off when the job on which he wasemployed ended, because he refused to accept other work in Ohio. The fact thatthe whole crew, except Stitt and the foreman, were laid off at the same time for thesame reason, is a cogent circumstance which alone casts much doubt on the claim ofdiscriminatory discharge, especially in the absence of claim or proof that Respondent ARMSTRONG COUNTY LINE CONSTRUCTION143transferred Schrecengost to Raymond's crew with knowledge that its work wouldterminate soon, or that termination of the Peoples' Telephone job was engineered toget rid of Schrecengost, or that the Ohio job was fictitious or, if real, offered toSchrecengost in hopes that he would reject it.On the last alternative the recordshows that Schrecengost had previously rejected an offer of Respondent to workoutside the State with expenses paid, and it might be inferable that, with knowledgeof that attitude, Respondent offered the Ohio job, hoping that he would refuse it,and thus furnish the pretext for his layoff.But this inference falls in the face of thefacts that the whole crew, except Stitt, refused to go, and were laid off withSchrecengost, and this included Miller, who had also previously indicated his desirenot to work out of State 25 I am satisfied that the circumstances of the layoff foundabove constitute direct and substantial evidence refuting the inferential case of dis-criminatory discharge adduced by General Counsel, and that Respondent has therebymet the burden of going forward with proof adequate to rebut that case. In the lightof these facts, I am of the opinion that the record discloses at best a strong suspicionthat Schrecengost was laid off because of his union activities, but since suspicion doesnot constitute proof, I must conclude that General Counsel has not met the ultimateburden of proving that his layoff had a discriminatory motivation. I therefore findthat the record does not disclose a violation of the Act in Respondent's layoff ofSchrecengost on February 7, 1958.With regard to the failure to recall Schrecengost, I find from credible testimony ofSchrecengost and admissions of Ned Sedwick that twice in the 2 weeks followinghis layoff, Schrecengost asked Ned Sedwick for a job, but Ned did not recall him,giving as reasons that (1) he could not afford to train men and then have them refuseto work out of State, and (2) he had no lineman's job open at the time within theState.The second reason has ample support in the record. I have found thatRespondent's business was seasonal, consisting mainly of numerous short-term jobsof types requiring services of brushmen and linemen, which resulted in a constantand substantial turnover of personnel.Respondent's records show that up to thehearing in 1958,.he had issued 130 W-2 forms for Federal income tax purposes toemployees, as against 276 in 1957, and 513 in 1956. The steady downtrend in thisrespect is one indication that his work force was not as great in 1958 as in prioryears.He also testified that in dollar volume his business was below that of prioryears, which he attributed in large part to his lack of success in procurement ofjobs by competitive bidding, although he had bid more jobs than in prior years; hedid work for 16 different companies in 1957, but only 12 in 1958 up to the hearing.The record also shows his business hit a low period early in 1958. Schrecengost ad-mitted that in January and February 1958, Respondent was sending out fewer menon jobs than previously.This is corroborated by Respondent's records which showthat the number of Pennsylvania-employed men on his payroll was decreasing inthis period, that he did no new hiring in January, except for a special tree-trimmingcrew of seven men,26 and he hired only two men, one for a day and the other for 2days, in February. In March he hired one foreman, and another foreman hired twoother men as groundsmen. Thus, in the 3 months no new linemen were hired. InJanuary and February, other men were laid off nearly every week, besides those in-volved in this case.27Respondent's second reason is questionable, for Miller, of the same crew and aninactive union member, also refused to work out of State and was laid off, yet wasrecalled by Respondent about 5 weeks later and has worked ever since as a lineman.Furthermore, Respondent's records show that, starting in April, he hired at least fivenew, permanent employees as brushcutters or linemen for work in Pennsylvania, aswell as recalling at least six other employees, besides Miller, laid off in the first 2months of the year.28These recalls and new hirings also throw doubt on the validity2Miller had also joined the Union long before Schrecengost, but was inactive in the1957 campaign.20On or about January 11, 1958, Respondent took on a crew of six linemen underForeman Frank Gaydosek, which he "inherited" at the request of a public utility whenhe took over a right-of-way maintenance job on which another contractor had used thatcrew in the previous year.21 In the week ending January 11, Foreman Wolf and three other men were laid offbesides the FIepler brothers ; in the next week, three men were laid off ; in the week ofFebruary 8. one man besides Raymond's crew was laid off ; and in the week of February 22,one was laid off.28The permanent employees hired were : Wesley Ward, April 5, as brushcutter ; MikeWannett, June 28, as brushcutter ; Lloyd Rubright, May 10, as lineman ; Harry Kroft, 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent's reasons for not recalling Schrecengost after March, especially sincehe had accumulated experience in all the basic types of work done by Respondent,except tree trimming,had been a lineman for over a year, and was given some wageraises during his employment.Respondent's answer is that Schrecengost was not recalled because he had notproven to be a satisfactory employee, despite long training and various incentives toimprove his work,and his value was further limited by his refusal to work on jobsout of State,of which Respondent had a substantial number.Aside from the refusalto work out of State, which is a weak argument,there is merit in Respondent's con-tention.After working on brush and spraying crews, Schrecengost was trained on aline crew.After he had been training for some months,Ned Sedwick got reportsfrom Foreman Heiman that Schrecengost did not get along well.with other men onhis crew, that they did not like to work with him because he griped a lot about thework, tried to shift the tough,more disagreeable jobs to other crewmen,was slowat his work,and did some of it incorrectly so that Helman had to assign other em-ployees to correct it.When Ned Sedwick began to get these complaints in the sum-mer of 1957,he talked to Schrecengost about his work and attitude at least threetimes, once for about 11/2 hours,in an attempt to help him correct his attitude atwork, and when this produced no noticeable improvement,Helman suggested to Nedthat Schrecengost might work out better on another crew.As a result Ned trans-ferred Schrecengost to Raymond's line crew in December 1957.After observingSchrecengost's work for 1 day, Raymond, who had about 30 years of experience inline construction,mentioned Schrecengost'swork to Ned,asking him where he got"that factory reject."While on Raymond's crew, Schrecengost's work was not up tostandard,for on several occasions another lineman working with him had to do hiswork over again, after he installed telephone wires improperly.Raymond rejectedSchrecengost as a crew member for the Ohio job, because he felt that Schrecengostcould do a lineman'swork only"partially," and he needed"good men" on the Ohiojob.Thesefindings are based on credible andmutually corroborativetestimony ofHelman, Raymond, Ned Sedwick, and Elmer Henry. Schrecengost did not take thestand on rebuttal to deny their testimony regarding his work; the best he could sayon that subject was that the foremen and Ned Sedwick"mostly said I was doingpretty good."Helman admitted that,while training under him,Schrecengost im-proved "a little bit," but that he had the ability to do better work.Although Ray-mond, who appeared to be a harsh critic,was very doubtful of Schrecengost's abilityfrom the first,he kept him on his crew as a regular member, and even admitted thathe told Schrecengost he was doing better.However, he also testified that he stillhad to assign other men to help Schrecengost finish a job which he should havecompleted without aid. I am satisfied from all the testimony on this point that,while he improved somewhat during his training,Schrecengost never became afully competent lineman whose performance and ability to work in a team was ona par with other linemen.This explains why he received only a 15-cent raise inJanuary 1958,as compared to 25-cent raises given linemen Fred Miller and Stittof the same crew,and Henry of Helman's crew, and the 30-cent raise given linemenHomer Miller, for the record shows that Respondent fixed the amount of the raisefor each man on his foreman's judgment of his ability.In assessing Schrecengost'sperformance,I attach no significance to the factthatRespondent gave him severalsmall raises in the past,for I found from testimony of Schrecengost,Respondent,and Ned Sedwick above that three were given at his own request, two came withtransfers to better jobs, and credible testimony of Respondent and Ned Sedwickindicates that all were given as part of Respondent's continuing program to straightenhim out, as Ned felt that Schrecengost had the makings of a good lineman;and the15-cent raise was also part of that program.The recall of lineman Fred Miller in March,as against Schrecengost,is adequatelyexplained by the fact that he had much more experience than Schrecengost, wasconsidered a better workman by Raymond,and on that basis received a larger raisein January than Schrecengost.Hence, Respondent's disparate treatment of themdoes not weaken Respondent's defense or substantially support an inference of dis-crimination.The first of these considerations applies also in the recall of CliffordButterbaugh who had originally been hired by Respondent as a tree trimmer andhence had experience in a highly skilled classification.The record shows that later hirings of permanent employees in 1958 weresporadic,and for the most part to take care of specific jobs as they arose.Respond-August 2, as lineman;and James Adams, November 1, as brushcutter.Employees re-called after their January layoff were: Thomas Gould, Jr., Ralph Neefe Wagner, CliffordButterbaugh,Melvin Hopper,Harold Hopper,and Emory Hopper. ARMSTRONG COUNTY LINE CONSTRUCTION145ent and his brother testified credibly that all of the linemen hired,with the exceptionofWesleyWard, were experienced men.Twenty-four of the hirings were menpicked up quickly and apparently at random for temporary crews assembled to doshort jobs on short notice for utility companies;when a job was completed, thewhole crew was usually laid off, and not recalled, except when Respondent dis-covered a man who showed promise and was retained for further training;the 1958hiring list shows only six instances of this type.29Omitting 6 men hired for work inWest Virginia,30 2 foremen, 1 general mechanic, the special 7-man Gaydosek crew,and the 24 other short-term hirings found above, Respondent had a net gain ofonly I or 2 permanent employees during 1958.However,of the West Virginiacrew, three men and the foreman, all men of long experience,were transferred towork as permanent employees in Pennsylvania when the West Virginia job wascompleted,as they were willing to travel out of State.In both aspects,they wereobviously far more valuable to Respondent than Schrecengost,hence their retentionrather than his recall cannot be considered substantial evidence of discriminationagainst him.The same is true of the hirings of the foremen and the generalmechanic, for which jobs he was not qualified.As to the remaining 24 short-termhirings, the failure to recall Schrecengost for any of those jobs appears justifiablein the light of his past unsatisfactory performance,particularly his inability to workas a team with other men,which was essential in most of Respondent'swork.After careful consideration of all pertinent evidence pro and con,I am con-strained to conclude that Respondent has sustained the burden of going forward withsubstantial evidence adequate to rebut theprima faciecase of discriminatory dis-charge and failure to recall Schrecengost,and that on all the pertinent evidenceGeneral Counsel has failed to sustain the ultimate burden of proving a violation ofthe Act in this regard.I shall therefore recommend that the complaint be dismissedas to those allegations.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE-The activities of Respondent,set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that he cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Union is a labor organization, allwithin the meaning of the Act.2.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act,to the extent found above,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)( I) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.By his promise and grant of wage increases in January 1958, and by his termi-nation of the employment of Charles Dietrick, Lloyd A. Myers, Ralph A. Toy,Calvin Hepler, and Merle E. Hepler in January 1958,and of Samuel O. Schrecengoston February 7, 1958, and his failure to recall each of them thereafter,Respondenthas not violated the Act as alleged in paragraphs 5(c), 6, 7, and 8 of the complaint.[Recommendations omitted from publication.]29Wesley Ward is an example:he was hired April 5, 1958, as a groundman on a linecrew,and then began to train as a lineman during the summer of 1958, which Indicatesthat Respondent considered him promising material for regular line work..30 They need not be considered,because Schrecengost would not take out-of-State work,and employees working in Nest Virginia were not included in the appropriate unit de-scribed in the Union's petition in the representation case.525543--60-vol. 124--11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of theNational LaborRelations Board, and in order toeffectuatethe policies of theLaborManagementRelationsAct, I hereby notify my employees that:IWILL NOTinterrogatemy employeesas to their union activities,interests,or affiliations,in a manner constituting interference,restraint,or coercion inviolation of Section8(a) (1) of the Act.IWILL NOTthreatenmy employees with reprisals,including loss ofemploy-ment,if they engage in unionor other concerted activities.IWILL NOT in any othermanner interferewith,restrain,or coerce myemployees in the exerciseof the rightto self-organization,to form labororganizations,to join or assist InternationalHod Carriers',Building andCommon Laborers' Union of America, Construction General Labor &MaterialHandlers' Local Union No. 1058, AFL-CIO, or any otherlabor organization,to bargaincollectively through representatives of their ownchoosing, and toengage in other concerted activitiesfor thepurpose of collective bargaining orother mutual aidor protection,and to refrainfrom anyor all of such activities,except to the extentthat such right may be affectedby an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a) (3) ofthe Act.IUD L. SEDWICK,DOING BUSINESS AS ARMSTRONGCOUNTY LINE CONSTRUCTION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby anyother material.AmericanFreightwaysCo., Inc.andOffice Employees Inter-nationalUnion, Local 153, AFL-CIO.Case No. ?-CA-5745.July 16, 1959DECISION AND ORDEROn February 13, 1959, Trial Examiner Sydney S. Asher, Jr.,issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety,as setforth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief ; the Re-spondent filed a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediateReport, the exceptions, the briefs, and the entire record inthe case, and finds merit in certain of the General Counsel's exceptions.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications set forthbelow.124 NLRB No. 1.